Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered November 18, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove that he knew that the cocaine in his possession weighed two or more ounces is unpreserved for appellate review (see, People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v Okehoffurum, 201 AD2d 508). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it is legally sufficient to establish that the defendant knew that the cocaine in his possession weighed two or more ounces (see, People v Dillon, 207 AD2d 793; People v Okehoffurum, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Pizzuto and Krausman, JJ., concur.